Exhibit 10.1

PERFORMANCE RESTRICTED STOCK UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

AMENDED AND RESTATED LONG TERM INCENTIVE PLAN

Pursuant to the provisions of the Convergys Corporation Amended and Restated
Long Term Incentive Plan (the “Plan”), the Compensation and Benefits Committee
of the Board of Directors of Convergys Corporation (the “Compensation
Committee”) has granted you a performance restricted stock unit award (the
“Award”), on and subject to the terms of the Plan and your agreement to the
terms, conditions and restrictions of this Award Agreement (the “Award
Agreement”). Your Award is intended to qualify as “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Internal Revenue
Code of 1986, as amended (the “Code”), and this Award Agreement shall be
interpreted and administered in accordance with such intent.

1. Earning of Award – Initial Performance Objective.

a. Subject to potential reduction by the Compensation Committee pursuant to
Section 2 hereof, if the cumulative [—] of Convergys Corporation (the “Company”)
for the period commencing January 1, 2015 and ending December 31, 2017 (the
“Performance Period”) equals or exceeds $[—] (the “Initial Performance
Objective”), then the Company shall credit to your account a number of common
shares, without par value, of the Company (“Shares”) equal to [—]% of the target
number of Shares indicated on your Notice of Performance Restricted Stock Unit
Award form (“Notice of Award”), or such lesser number of Shares as may be
determined by the Compensation Committee, in its discretion, in accordance with
Section 2 hereof.

b. For purposes of this Award Agreement, the Company defines “[—]” as [—].

c. Following the end of the Performance Period, the Compensation Committee shall
certify in writing whether the Initial Performance Objective set forth in this
Section 1 has been achieved, the number of Shares, if any, credited to your
account in accordance with this Award Agreement and the dollar amount of
dividend equivalents, if any, payable to you in accordance with Section 7 of
this Award Agreement. Except as otherwise provided pursuant to Section 5(a) or
5(c) of this Award Agreement, if the Compensation Committee determines that the
Initial Performance Objective set forth in this Section 1 has not been achieved
for the Performance Period, then this Award shall be automatically forfeited,
and no Shares or dividend equivalents shall be payable hereunder.

2. Compensation Committee Discretion to Reduce Award – Additional Performance
Objectives.

 

  a. Notwithstanding Section 1 hereof, the actual number of Shares credited to
your Account pursuant to this Award Agreement may be reduced by the Compensation
Committee in its sole and absolute discretion below the number of Shares, if
any, earned based upon achievement of the Initial Performance Objective
(including a reduction to zero), based on such factors as the Compensation
Committee determines to be appropriate, including the additional performance
objectives to be established pursuant to this Section 2 and set forth in
Attachment A hereto, as amended from time to time and as set forth on the
website of the Company’s third party plan administrator (“Attachment A”).

 

  b.

During the first ninety (90) days of each calendar year during the Performance
Period, the Compensation Committee shall establish additional performance
objectives for each such calendar year (at threshold, target, maximum and such
intermediate levels

 

 

 

2015 Award Convergys Corporation – Confidential and Proprietary Page 1



--------------------------------------------------------------------------------

  as determined by the Compensation Committee) based on the Company’s
achievement of specified levels of [—] (“[—]”) for each such calendar year, as
determined by the Compensation Committee in its sole and absolute discretion.
The additional performance objectives established by the Compensation Committee
pursuant to this Section 2(b) shall be set forth in Attachment A.

 

  c. It is the current intention of the Compensation Committee that it will
exercise its discretion to reduce the number of Shares, if any, to be credited
to your account under this Award Agreement based upon the extent to which the
Company achieves the cumulative annual [—] objectives for the three years during
the Performance Period, as determined in accordance with the performance matrix
set forth in Attachment A. Notwithstanding the foregoing, the Compensation
Committee reserves the right to deviate from such approach and may exercise its
discretion to reduce the number of Shares, if any, to be credited to your
account under this Award Agreement based on such other factors as the
Compensation Committee, in its sole and absolute discretion, determines to be
appropriate.

 

  d. The Compensation Committee may, in its sole and absolute discretion, modify
the additional performance objectives established pursuant to this Section 2, or
the related threshold, target and maximum achievement levels, in whole or in
part, as the Compensation Committee deems appropriate and equitable to reflect a
change in the business, operations, corporate structure or capital structure of
the Company or its affiliates, the manner in which the Company or its affiliates
conduct business, or other events or circumstances.

 

  e. Following the end of the Performance Period, the Compensation Committee
shall certify in writing the extent to which the number of Shares, if any,
earned pursuant to Section 1 hereof shall be reduced pursuant to this Section 2
and the final number of Shares (and final amount of cash dividend equivalents),
if any, payable to you pursuant to this Award Agreement.

3. Delivery of Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Award Agreement, following the end of the
Performance Period and the Compensation Committee’s certifications pursuant to
Sections 1(c) and 2(e) hereof, the Company shall deliver to you the number of
Shares, if any, determined by the Compensation Committee to be payable to you
pursuant to this Award Agreement (and pay to you in cash the amount of dividend
equivalents, if any, determined by the Compensation Committee to be payable to
you pursuant to Section 7 of this Award Agreement), which delivery of Shares
(and payment of dividend equivalents) shall occur within 30 days following the
Vest Date indicated on your Notice of Award (the “Vest Date”).

4. Forfeiture of Award.

 

  a. Your right to receive any Shares that are the subject of this Award that
have not yet been delivered (and any dividend equivalents that have not yet been
paid), shall be forfeited automatically and without further notice if you cease
to be an employee of the Company and its affiliates prior to the Vest Date for
any reason other than death, Disability, Retirement or involuntary termination
without Cause. For purposes of this Award Agreement:

(i) “Disability” has the same meaning as in the Company’s long-term disability
plan;

(ii) “Retirement” means termination of employment after (A) attaining age 55 and
completing at least ten years of service with the Company or any of its
subsidiaries, or (B) completing thirty years of service with the Company or any
of its subsidiaries; and

 

 

 

2015 Award Convergys Corporation – Confidential and Proprietary Page 2



--------------------------------------------------------------------------------

(iii) “Cause” means a determination by the Company that you have been involved
in fraud, misappropriation, embezzlement, commission of a crime or an act of
moral turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.

 

  b. If the Company determines that you engaged in any Detrimental Activity
during your employment with Convergys Corporation or during the two-year period
following the termination of such employment for any reason, (i) to the extent
the Shares (and dividend equivalents) subject to this Award have not yet been
delivered or paid, your right to receive such Shares (and dividend equivalents)
shall be forfeited and (ii) to the extent that Shares (and dividend equivalents)
have been delivered or paid to you pursuant to this Award, the Company, in its
sole discretion, may require you to pay back to it an amount equal to the income
recognized for federal income tax purposes, as reflected on form W-2, by reason
of the issuance of such Shares (and payment of dividend equivalents) to you,
provided that such Shares (and dividend equivalents) were delivered or paid
within the six-month period immediately preceding the termination of your
employment or at any time following your termination of employment. For purposes
of this Section 4(b), “Detrimental Activity” shall include: (1) disclosing
proprietary, confidential or trade secret information; (2) becoming involved in
any business activity in competition with Convergys Corporation in the
geographical area where Convergys Corporation is engaged in such business
activity; (3) interfering with Convergys Corporation’s relationships with any
person or entity or attempting to divert or change any such relationship to the
detriment of Convergys Corporation or the benefit of any other person or entity;
(4) failing to disclose and assign to Convergys Corporation any ideas,
inventions, discoveries and other developments conceived by you during your
employment, whether or not during working hours, which are within the scope of
or related to Convergys Corporation’s existing or planned business activities;
(5) disparaging or acting in any manner which may damage the business of
Convergys Corporation or which would adversely affect the goodwill, reputation
or business relationships of Convergys Corporation; (6) inducing any employee of
Convergys Corporation to terminate his or her employment relationship with
Convergys Corporation; (7) taking or retaining without authorization any
property of Convergys Corporation; or (8) intentionally or fraudulently
providing any inaccurate information causing any financial reports of Convergys
Corporation to have to be restated or reported. Convergys Corporation shall be
entitled to set-off against any payment called for under this paragraph any
amount otherwise owed to you by the Company, provided that such set-off may only
be made at the time the amount otherwise owed to you would normally be paid to
you. Nothing in this Section is intended to supersede or otherwise affect any
Non-Disclosure and Non-Competition agreement or other employment-related
agreement between you and Convergys Corporation. References to Convergys
Corporation in this paragraph shall include all direct and indirect subsidiaries
of Convergys Corporation.

 

 

 

2015 Award Convergys Corporation – Confidential and Proprietary Page 3



--------------------------------------------------------------------------------

5. Certain Events During the Performance Period.

 

  a. If you cease to be an employee of the Company and its affiliates prior to
the end of the Performance Period and prior to a Change of Control due to death
or Disability, then (i) the number of Shares that are covered by this Award
shall be automatically reduced to a number of Shares (the “Adjusted Shares”)
that bears the same ratio to the target number of Shares indicated on your
Notice of Award as (A) the number of full calendar months from the first day of
the Performance Period through the date your employment terminates bears to
(B) 36, and (ii) notwithstanding Section 1 hereof, the Adjusted Shares will be
delivered within 30 days following the date your employment terminates (together
with dividend equivalents as provided pursuant to Section 7 of this Award
Agreement), except as otherwise provided pursuant to Section 11 below. The
remaining Shares shall be forfeited automatically and without further notice as
of the date of your termination.

 

  b. If you cease to be an employee of the Company and its affiliates prior to
the end of the Performance Period and prior to a Change of Control due to
Retirement or involuntary termination without Cause, then (i) the number of
Shares that are covered by this Award shall be automatically reduced to the
Adjusted Shares, and (ii) provided that the Company achieves the Initial
Performance Objective set forth in Section 1 hereof for the Performance Period,
you shall be credited with a number of Shares equal to [—]% of the Adjusted
Shares, or such lesser number of Shares as may be determined by the Compensation
Committee, in its discretion, in accordance with Section 2 of this Award
Agreement, which discretion the Compensation Committee intends to exercise based
upon the Company’s achievement of the cumulative annual [—] objectives for the
three years during the Performance Period. If the Initial Performance Objective
is achieved for the Performance Period, any Shares determined not to be payable
to you by the Compensation Committee after the exercise of its discretion
pursuant to Section 2 hereof shall be forfeited automatically and without
further notice. Shares earned, if any, pursuant to the provisions of this
section 5(b) will be delivered following the end of the Performance Period and
the Compensation Committee’s certifications pursuant to Sections 1(c) and 2(e)
hereof and on or prior to March 15, 2018 (together with dividend equivalents as
provided pursuant to Section 7 of this Award Agreement), except as otherwise
provided pursuant to Section 11 below.

 

  c.

The provisions of this Section 5(c) shall control, notwithstanding any provision
of Section 13 of the Plan to the contrary. If, prior to the Vest Date and while
you are employed by the Company and its affiliates, a Change of Control of the
Company occurs, then, notwithstanding Section 1 hereof, the number of Shares
that are covered by this Award shall be adjusted by the Compensation Committee
to equal a number of Shares (the “COC Adjusted Shares”) determined as follows:
(x) if the Change of Control occurs on or prior to December 31, 2015, the COC
Adjusted Shares shall equal the target number of Shares indicated on your Notice
of Award; or (y) if the Change of Control occurs after December 31, 2015, the
COC Adjusted Shares shall equal the number of Shares that would have been earned
pursuant to this Award, determined based upon the Company’s actual cumulative
[—] performance for the calendar year(s) that ended on or prior to the date of
the Change of Control, as compared to the

 

 

 

2015 Award Convergys Corporation – Confidential and Proprietary Page 4



--------------------------------------------------------------------------------

  cumulative [—] performance objectives set forth in Attachment A for such
year(s). In the event that this Section 5(c) applies, you will not be entitled
to receive any Shares pursuant to this Award (and such Shares will be cancelled)
and, subject to your continued employment as provided herein and in lieu of such
Shares, you will be entitled to cash in an amount equal to the product of the
number of COC Adjusted Shares, multiplied by the average of the opening and
closing prices per Share on the New York Stock Exchange on the trading day
immediately preceding the date of the Change of Control (the “Dollar Amount”).
The Dollar Amount shall be paid to you without interest or earnings (but
together with dividend equivalents as provided in Section 7 of this Award
Agreement) on the Vest Date, provided that you remain an employee of the Company
and its affiliates (or any successor thereto) on the Vest Date. Except as
otherwise provided in this Section 5(c), the Dollar Amount (and any related
dividend equivalents) shall be forfeited automatically and without further
notice if you cease to be an employee of the Company and its affiliates (or any
successor thereto) prior to the Vest Date.

Notwithstanding the foregoing, if you cease to be an employee of the Company and
its affiliates (or any successor thereto) by reason of your death, Disability,
involuntary termination by the Company or its affiliates (or any successor
thereto) without Good Cause, or termination of employment by you with Good
Reason on or after a Change of Control, then, to the extent not previously paid,
the Dollar Amount shall be paid (together with dividend equivalents as provided
in Section 7 of this Award Agreement) within 10 business days after you so cease
to be an employee. For purposes of this Award Agreement:

 

  i. “Good Cause” means your conviction of, or plea of nolo contendere to, a
felony or misdemeanor involving moral turpitude; your willful misconduct
resulting in material harm to the Company and its affiliates (or any successor
thereto); your willful breach of your duties or responsibilities; or your fraud,
embezzlement, theft or dishonesty against the Company or any of its affiliates
(or any successor thereto), resulting in material harm to the Company and its
affiliates (or any successors thereto).

 

  ii. “Good Reason” means actions taken by the Company resulting in a material
negative change in the employment relationship. For these purposes, a “material
negative change in the employment relationship” shall include:

 

  (A) your assignment to any duties materially inconsistent with your position
(including titles and reporting requirements), authority, duties or
responsibilities as in effect immediately prior to a Change of Control or as
subsequently enhanced, or any other material diminution in such position,
authority, duties or responsibilities (whether or not occurring solely as a
result of the Company’s ceasing to be a publicly traded entity);

 

  (B) any material reduction in your annual base salary, short-term incentive
opportunities or long-term incentive opportunities from those in effect
immediately prior to a Change of Control;

 

  (C) any material reduction in your aggregate employee benefits from those in
effect immediately prior to a Change of Control;

 

 

 

2015 Award Convergys Corporation – Confidential and Proprietary Page 5



--------------------------------------------------------------------------------

  (D) the relocation of your principal location of employment by more than 50
miles; or

 

  (E) any failure by the Company to cause a successor to assume this Award
Agreement.

In order to invoke a termination for Good Reason, you shall provide written
notice to the Company of the existence of one or more of the conditions
described in clauses (A) through (E) of this Section 5(c)(ii) within 90 days
following the initial existence of such condition or conditions, and the Company
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition. In the event that the Company fails to
remedy the condition constituting Good Reason during the Cure Period, you must
terminate employment, if at all, within two years following the initial
existence of such condition or conditions in order to terminate employment for
Good Reason. Your mental or physical incapacity following the occurrence of an
event described above in clauses (A) through (E) of this Section 5(c)(ii) shall
not affect your ability to terminate employment for Good Reason.

6. Rights as a Shareholder. You shall not have any rights as a shareholder of
the Company with respect to any Shares that may be deliverable hereunder unless
and until such Shares have been delivered to you.

7. Dividend Equivalents. At the same time that any Shares are delivered to you
pursuant to this Award Agreement, the Company shall pay dividend equivalents to
you in cash, in an amount equal to the aggregate cash dividends that you would
have received had you been the actual owner, from the effective date of your
Notice of Award through the date of distribution of Shares, of the number of
Shares, if any, actually distributed to you pursuant to this Award Agreement. In
the event of a Change of Control prior to the Vest Date, the Company shall
credit your Dividend Equivalents Account, which the Company shall maintain on
its books in your name, with an amount equal in value to the dividends that you
would have received on or prior to the date of the Change of Control had you
been the actual owner of the COC Adjusted Shares from the effective date of your
Notice of Award through the date of the Change of Control, and your Dividend
Equivalents Account shall be distributed to you in cash at the time and to the
extent the related Dollar Amount is paid. Your right to receive any dividend
equivalents pursuant to this Award Agreement shall be subject to the same terms,
conditions and restrictions (including forfeiture restrictions) as your right to
receive the related Shares (or the related Dollar Amount, as applicable). In no
event will any interest or earnings be credited on the amount of dividend
equivalents, if any, payable to you pursuant to this Award Agreement.

8. Transferability. Your right to receive any Shares (and dividend equivalents)
shall not be transferable or assignable by you other than by will or by the laws
of descent and distribution.

9. Tax Withholding. To the extent the Company or any affiliate is required to
withhold any taxes in connection with the delivery of Shares under this Award
Agreement, then the Company or affiliate (as applicable) shall retain a number
of Shares otherwise deliverable hereunder with a value equal to the required
withholding (based on the fair market value of the Shares on the date of
delivery); provided that in no event shall the value of the Shares retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. If the Company or any
affiliate is required to withhold any taxes other than in connection with the
delivery of Shares under this Award Agreement (including such taxes as may be
required to be withheld in connection with the payment of

 

 

 

2015 Award Convergys Corporation – Confidential and Proprietary Page 6



--------------------------------------------------------------------------------

dividend equivalents), then the Company or affiliate (as applicable) shall have
the right in its sole discretion to (a) withhold such required tax withholding
from cash (including dividend equivalents) paid under this Award Agreement,
(b) require you to pay or provide for payment of the required tax withholding,
or (c) deduct the required tax withholding from any amount of salary, bonus,
incentive compensation or other amounts otherwise payable in cash to you (other
than deferred compensation subject to Section 409A of the Code).

10. No Employment Contract. Nothing contained in this Award Agreement shall
confer upon you any right with respect to continuance of employment by the
Company or any subsidiary, nor limit or affect in any manner the right of the
Company or any subsidiary to terminate your employment or adjust your
compensation.

11. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws with respect to this
Award; provided, however, notwithstanding any other provision of this Award
Agreement, the Shares shall not be delivered if the delivery thereof would
result in a violation of any such law. This Award is intended to be exempt from
the provisions of Section 409A of the Code as a short term deferral or to be
compliant with Section 409A of the Code. This Award shall be construed,
administered, and governed in a manner that effects such intent, provided that
the Company does not represent or guarantee that any particular federal or state
income, estate, payroll, or other tax consequences will occur because of this
Award and the compensation provided hereunder. To the extent required to comply
with Section 409A of the Code, (a) any delivery of Shares or payment of a Dollar
Amount (and payment of dividend equivalents) to a “specified employee” as
determined by the Company in accordance with Treasury Regulation
Section 1.409A-1(i) (or any successor thereto) on account of termination of
employment shall be made no earlier than six months after the date of
termination; (b) termination of employment shall not be considered to occur
until there is a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h) (1)(ii), where the employee’s services
permanently decrease to less than 50% of the average level of services performed
over the preceding 36 month period; and (c) any vested Shares or vested Dollar
Amount (and dividend equivalents) shall be delivered or paid on the earlier of
(i) the Vest Date, or (ii) your separation from service (subject to a six-month
delay as may be required if you are a specified employee as described above).

12. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Award Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect your rights under
this Award Agreement without your consent.

13. Severability. In the event that one or more of the provisions of this Award
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

14. Relation to Plan. This Award Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Award Agreement and the Plan, the Plan shall govern. Capitalized terms
used herein without definition shall have the meanings assigned to them in the
Plan. The Compensation Committee acting pursuant to the Plan, as constituted
from time to time, shall, except as expressly provided otherwise herein, have
the right to determine any questions which arise in connection with the grant of
this Award.

15. Successors and Assigns. Without limiting Section 8 hereof, the provisions of
this Award Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

 

 

 

2015 Award Convergys Corporation – Confidential and Proprietary Page 7



--------------------------------------------------------------------------------

16. Governing Law. The interpretation, performance, and enforcement of this
Award Agreement shall be governed by the laws of the State of Ohio, without
giving effect to the principles of conflict of laws thereof.

 

 

 

2015 Award Convergys Corporation – Confidential and Proprietary Page 8



--------------------------------------------------------------------------------

ATTACHMENT A

TO

PERFORMANCE RESTRICTED STOCK UNIT AWARD

Performance Matrix for Exercise of Compensation Committee Discretion Pursuant to
Section 2 of the Award Agreement

 

[—] Performance Objectives

   2015 [—]
Objectives     2016 [—]
Objectives     2017 [—]
Objectives     Cumulative
[—]
Objectives
(2015 –
2017)     Percentage of
Shares Earned
Based on
Cumulative
[—]  Performance  

Threshold

   $ [— ]    $ TBD      $ TBD      $ TBD        [— ]% 

Target

   $ [— ]    $ TBD *    $ TBD *    $ TBD *      [— ]% 

Maximum

   $ [— ]    $ TBD *    $ TBD *    $ TBD *      [— ]% 

 

* Compensation Committee currently intends that [—] objectives will correlate
with the selected and approved performance goal under the Annual Incentive Plan
for the year.

If (i) the Company’s cumulative [—] for the three years during the Performance
Period equals or exceeds the Initial Performance Objective set forth in
Section 1 of the Award Agreement, and (ii) the Company’s cumulative annual [—]
for the three years during the Performance Period equals or exceeds the
cumulative Threshold level set forth in the performance matrix above, the
percentage of the target number of Shares payable hereunder shall be determined
in accordance with the performance matrix above. For performance between the
levels listed above, the number of Shares earned will be determined using
straight line interpolation, based on actual performance. If either (a) the
Initial Performance Objective set forth in Section 1 of the Award Agreement is
not achieved, or (b) cumulative Threshold level set forth in the performance
matrix above is not achieved, then no Shares or dividend equivalents shall be
payable hereunder.

 

 

 

2015 Award Convergys Corporation – Confidential and Proprietary    Page 9